DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed on 04/11/2022. Claims 1, 6, 8-9, 12-14, and 16 have been amended. Claims 1-21 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US20080263960 hereinafter “Murphy”) in view of Hebert (US 8250812 hereinafter “Hebert”)

With regard to claim 1, Murphy teaches
A slider window assembly for a vehicle, said slider window assembly comprising: 
at least one fixed window panel (18, 20), said at least one fixed window (18, 20) panel defining an opening; 
an upper rail (14) and a lower rail (16) attached at a surface of said at least one fixed window panel (18, 20); 
a movable window panel (24) that is movable along said upper rail (14) and said lower rail (16), wherein said movable window panel (24) is movable between a closed position, where said movable window panel (24) is disposed at said opening, and an opened position, where said movable window panel (24) is disposed at least partially along said at least one fixed window panel (18,20); 
wherein said lower rail (16) comprises a U-shaped channel and an attaching side (side shown in figure 2) for attaching said lower rail (16) at said at least one fixed window panel (18, 20); 
wherein said lower rail (16) comprises a water drainage channel (50, 42A, 42B) established at said attaching side (side shown in figure 2) and comprising an upper water drainage channel (50) and a lower water drainage channel (42A, 42B), and wherein the upper water drainage channel (50) is established between an upper edge (52) of the lower rail (16) and an upper end of the lower water drainage channel (42A, 42B, see figure 2)
wherein said lower water drainage channel has an inlet (40A, 40B) at a bottom region of the U-shaped channel to drain water from within the U-shaped channel down said lower water drainage channel (42A, 42B) and out (via outlets 44A, 44B) of said slider window assembly (10); and 
wherein said upper water drainage channel has an inlet (see annotated figure below) at an upper edge (52) of said lower rail (16) at said at least one fixed window panel (18, 20), and wherein water flowing along the upper edge of said lower rail (16) at said at least one fixed window panel (18, 20) flows into said upper water drainage channel (50) via the inlet (see annotated figure below) at the upper edge (52) of said lower rail (16) and down said upper water drainage channel (50) and into and along said lower water drainage channel (42A, 42B) and out of said slider window assembly (10), and wherein water flowing along the U-shaped channel of the lower rail (16) flows beneath the upper drainage channel (50) into the lower water drainage channel (42A, 42B) and out of the slider window assembly (flow of water goes down through the upper drainage channel then horizontally and downward throughout the lower water drainage channel which then leaves the slider window assembly through the outlet)


    PNG
    media_image1.png
    338
    315
    media_image1.png
    Greyscale

	Murphy teaches an upper water drainage channel (50) that is aligned with the lower water drainage channel through a slanted channel.

However Hebert teaches a vertical drainage channel (104) that when combined with Murphy, would comprise a upper water drainage channel (104) that is aligned with the lower water drainage channel (42A, 42B of Murphy).
It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Murphy, to have the upper water drainage channel be vertically aligned with the lower water drainage channel instead of slaned because this would speed up the flow of water to the outlet preventing overflow of water within the channels. 


With regard to claim 2, Murphy teaches  
A lower water drainage channels comprising baffles (see annotated figure below)

    PNG
    media_image2.png
    372
    849
    media_image2.png
    Greyscale


Murphy does not teach a upper water drainage channel comprising baffles

However Hebert teaches
a upper water drainage channel (104) comprising baffles (see annotated figure below)

    PNG
    media_image3.png
    341
    370
    media_image3.png
    Greyscale

	It would have been obvious to one ordinary skill in the art at the time of filing of applicants invention to have modified Murphy, to have the baffles in the upper drainage channel because baffles reduce wind noise (As taught in Hebert, column 10, lines 24-28)

With regard to claim 3, Hebert teaches 
said attaching side includes a lower extension (102) at a lower portion of said lower rail below the U-shaped channel, and wherein said lower water drainage channel (42A, 42B when provided with Murphy) is established at said lower extension (102).

With regard to claim 4, Murphy teaches
said attaching side (side shown in figure 2) includes a side wall (wall shown in figure 2 with adhesive 54 on it) of the U-shaped channel of said lower rail (16), and wherein said upper water drainage channel (50) is established at the side wall of the U-shaped channel between the inlet (see annotated figure above) of said upper water drainage channel (50) and the inlet (40B) of said lower water drainage channel (42A, 42B).

With regard to claim 5, Murphy teaches
said upper water drainage channel (50) is established as a recess at a surface (surface with adhesive 54 shown in figure 2) of the side wall of the U-shaped channel that opposes said at least one fixed window panel (16, 18) when said lower rail (16) is attached at said at least one fixed window panel (16, 18).

With regard to claim 6, Murphy teaches
said lower rail (16) is adhesively attached at said at least one fixed window panel (18, 20) via a bead of adhesive (54) that is received in a recessed portion of the side wall that is separated from said upper water drainage channel (50) by a lip (outer walls forming the upper water drainage channel) of the side wall of the U-shaped channel that engages said at least one fixed window panel (18, 20) when said lower rail (16) is adhesively attached at said at least one fixed window panel (18, 20).



With regard to claim 7, Hebert teaches
said attaching side includes a lower extension (102) below the U-shaped channel and extending downward from the side wall, and wherein said lower water drainage channel (104) is established at said lower extension (102).

With regard to claim 8, Hebert teaches
said lower water drainage channel (42A, 42B of Murphy) is established as a recess at a surface of said lower extension (102) that opposes said at least one fixed window panel (12) when said lower rail (56) is attached at said at least one fixed window panel (12).

With regard to claim 9, Hebert teaches
said lower rail is adhesively attached at said at least one fixed window panel (12) via a bead of adhesive (108) that is received in a recessed portion of said lower extension (102) that is separated from said lower water drainage channel (42A, 42B when combined with Murphy) by a lip (outer walls forming the upper drainage channel) of said lower extension (102) that engages said at least one fixed window panel (12) when said lower rail (56) is adhesively attached at said at least one fixed window panel (12).

With regard to claim 10, Hebert teaches
said at least one fixed window panel (12) comprises a single fixed window panel (12) having an opening (14) therethrough.

With regard to claim 11, Murphy teaches
said at least one fixed window panel (18, 20) comprises first (18) and second (20) fixed window panels defining an opening therebetween.

With regard to claim 12, Murphy teaches
A slider window assembly for a vehicle, said slider window assembly comprising:
at least one fixed window panel (18, 20), said at least one fixed window panel (18, 20) defining an opening;
an upper rail (14) and a lower rail (16) at a surface of said at least one fixed window panel (18, 20); 
a movable window panel (24) that is movable along said upper rail (14) and said lower rail (16), wherein said movable window panel (24) is movable between a closed position, where said movable window panel (24) is disposed at said opening, and an opened position, where said movable window panel (24) is disposed at least partially along said at least one fixed window panel (18, 20); 
wherein said lower rail (16) comprises a U-shaped channel having a bottom wall (see annotated figure below) and first (see annotated figure below) and second side walls (see annotated figure below), and wherein the first side wall (see annotated figure below) of the U-shaped channel opposes said at least one fixed window panel (18, 20); 
wherein said lower rail (16) comprises a water drainage channel (50), and wherein said water drainage channel (50) comprises a recess (open space adjacent first side wall) along the first side wall (see annotated figure below, “first side wall”) of the U-shaped channel, and wherein, with said lower rail (16) attached at said at least one fixed window panel (18, 20), said water drainage channel (50) is defined by said at least one fixed window panel (18, 20) and the recess along the first side wall (see annotated figure below); 
and wherein said water drainage channel (50) has an upper inlet (inlet of top of 50) at an upper edge (52) of the first side wall (see annotated figure below) of the U-shaped channel of said lower rail (16) at said at least one fixed window panel (18, 20), and wherein water flowing along the upper edge (52) of the first side wall (see annotated figure below) of the U-shaped channel of said lower rail (16) at said at least one fixed window panel (18, 20) flows into said water drainage channel (50) via an inlet (inlet of top of 50) at the upper edge (52) of the first side wall (see annotated figure below) of the U-shaped channel of said lower rail (16) and down said water drainage channel (50) and out of said slider window assembly (10).

and wherein water flowing along the U-shaped channel of the lower rail flows beneath the upper inlet of the water drainage channel into the lower inlet of the water drainage channel and out of the slider window assembly.

    PNG
    media_image4.png
    466
    614
    media_image4.png
    Greyscale

Murphy does not teach a lower inlet at a lower region of the U-shaped channel
However Hebert teaches a water drainage channel (104) containing “a plurality integrally-molded drainage paths”, column 10 paragraph 2, which has a upper inlet (top of 104) and a bottom inlet lower inlet (below top portion of 104 that receives water through paths) in which after flowing from the top inlet to the lower inlet water is then drained out of the slider window assembly.

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Murphy, to have a upper and lower inlet because this allows for more water to be drained without overflowing the system. 

With regard to claim 13, Murphy teaches
The water drainage channel (50) comprises a recess along a portion of said lower rail (16) that extends downward from the U-shaped channel, and wherein the portion of said lower rail (16) opposes said at least one fixed window panel (18, 20), and wherein, with said lower rail (16) attached at said at least one fixed window panel (18, 20), said water drainage channel (50) is defined by said at least one fixed window panel (18, 20) and the recess along the portion of said lower rail (16).


With regard to claim 14, Murphy teaches
Wherein the lower inlet (when provided with Hebert) of said water drainage channel (50) is at the first side wall of the U-shaped channel to drain water from within the U-shaped channel down said lower water drainage channel (50) and out of said slider window assembly (10).

With regard to claim 15, Murphy teaches
an upper surface of the bottom wall being flat,

however, a sloped surface of the upper surface would have been a design choice change in shape. 

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Murphy, to have a sloped surface of the bottom wall because slopped walls provided the known benefit of allowing gravity to assist movement of water along the surface. (see MPEP 2144.04 IV. B)

With regard to claim 16, Murphy teaches
said water drainage channel (50) is aligned with said lower water drainage channel (42A, 42B) with the inlet (40B) at the first side wall of the U-shaped channel disposed at a junction of said water drainage channel (50) and said lower water drainage channel (42A, 42B).

	With regard to claim 17, Murphy teaches
the first side wall (see annotated figure above) of the U-shaped channel of said lower rail (16) comprises an attaching surface (surface shown in figure 2) that receives adhesive (54) thereat at regions separated from said water drainage channel (50) for adhesively attaching said lower rail (16) at said at least one fixed window panel (18, 20).

	With regard to claim 18, Murphy teaches
a protruding lip (outside walls forming water drainage channels) at the first side wall (see annotated figure above) establishes a border along each side of said water drainage channel (50) to separate the attaching surface from said water drainage channel (50), and wherein the protruding lips (see annotated figure above) engage said at least one fixed window panel (18, 20) to limit water flowing through said water drainage channel (50) from flowing to the attaching surface.
	
	With regard to claim 19, Hebert teaches
Hebert teaches said water drainage channel (104) comprises at least one baffle (see annotated figure above) established therein, and wherein the at least one baffle (see annotated figure above) comprises at least one protrusion at the recess along the first side wall (when provided with first side wall of Murphy) of the U-shaped channel (when provided with U-shaped channel 26 of Murphy), and wherein the at least one protrusion engages said at least one fixed window panel (12) so that water flowing downward through said water drainage channel (104) changes direction at the at least one baffle (see annotated figure above).

	With regard to claim 20, Murphy does not teach a single fixed panel.

	Hebert teaches at least one fixed window panel (12) comprises a single fixed window panel (12) having an opening therethrough.

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Murphy, to have the single fixed panel of Hebert because both single and dual window panel arrangements were known, and the single fixed window panel provided the known benefit of providing a more even panel surface. (See MPEP 2144.04 V. B)

	With regard to claim 21, Murphy teaches 
said at least one fixed window panel (18, 20) comprises first (18) and second (20) fixed window panels defining an opening therebetween.





Response to Arguments
The drawing objection has been withdrawn in response to the replacement drawings. 
The specification objection has been withdrawn in response to the amendments to the specification and the replacement drawings. 
 The claim objections have been withdrawn in response to the amendments to the corresponding claims. 
The 112(b) rejections have been withdrawn in response to the amendments made to the corresponding claims.
Applicant argues that Murphy does not teach an upper water drainage channel and a lower water drainage channel because water flows through a horizontal channel. However, examiner notes that as shown in figure 2, water flows from an upper water drainage channel (50) in order to flow down to a lower water drainage channel (42B) that redirects water through both a horizontal and downward path until it exits through outlet (44B) positioned downward from the upper water drainage channel (50).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., upper water drainage channel being vertically aligned with the lower water drainage channel) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicants amendment to claim 1 necessitates the new ground of rejections.
Examiner has removed the 103 rejection of Hebert in view of Murphy to avoid confusion as this was originally used to further show obviousness in addition with of the 102 rejection. The original 102 rejection has been withdrawn to be replaced with a 103 rejection for claims 1-21 with Murphy in view of Hebert in response to the claim amendments. 
No new references have been added and further clarification of the rejected claims have been added above to address the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637